Title: Thomas Jefferson to William Johnson, 17 March 1810
From: Jefferson, Thomas
To: Johnson, William


          
            Dear Sir
             
                     Monticello 
                     Mar. 17. 10.
          
          I recieved by mr Mitchell your letter of Sep. 20. and the favor of the 
			 Benni seed,
			 
			 Egyptian grass and the
			 
			 
			 Acacia seeds a journey
			 immediately succeeding took off my attention from the subject in the moment, and it was not till overhauling my seeds for the operations of the present season that I was reminded of the duty and
			 pleasure of the acknolegement still due for your kind attention. all of these articles are highly acceptable.
			 they bring nourishment to my hobby horse: for my
			 occupations at present are neither in reading nor writing. the culture of the earth in the garden, orchard & farms engage my whole attention. two
			 essays of the last year & year before with the Benni have failed. the first by the earliest frost ever known in this country, which killed
			 the plants before maturity, and the last by as extraordinary a drought. I raised however the last year 
                  as 
                  about as much as I sowed, & shall make another effort this year, & not without good hopes. I have provided myself with a press of cast iron, to wit, a cylinder holding half a bushel with an
			 iron lid moving within it, and a screw to force that. it has not yet however been tried.
			 I am very thankful for the Egyptian grass, having long heard of it & wished to try it. I have not been
			 able to find the term Popinaque which distinguishes the species of Acacia you have been so kind as to send me, nor do I recollect the occasion of my mentioning it to you. being a great admirer of
			 the
			 two species Nilotica & Farnesiana, I suspect it must be one of these, & probably the latter which is a native of the W. India islands. I shall however cherish it.some two or three years ago, among other seeds I recieved from Malta, was that of the Winter melon. I gave it to two or three gardeners near Washington. only one of them succeeded in raising it, on account of the criticalness of the time of planting. one 
                  he 
                  of them raised a few, of which he sent me one on Christmas day. he planted on the 15th of July. the fruit is gathered before the danger of frost. the planting must have been so timed that when gathered in autumn, and put away in a warm dry place, it will go on mellowing as an
			 apple. it is eaten through the months of Dec. Jan. & February. it is a very fine melon. I
			 inclose you a few seeds, as I think it will be more likely to do well with you than here; and shall
			 be
			 happy to administer to your taste for the care of plants in any way you can make me useful, as well as in every other opportunity of proving to you my high esteem & respect.
          
            Th:
            Jefferson
        